THREADGILL, Judge.
Miguel A. Sanchez appeals his conviction and sentence for trafficking in cocaine in violation of section 893.135, Florida Statutes (1985). We find error only in the trial court’s departure sentence. We therefore affirm the conviction, but reverse and remand for resentencing.
At sentencing, the trial court exceeded the minimum mandatory sentence of fifteen years and sentenced Sanchez to thirty years in prison. He also assessed a $250,-000 fine. The written reason for departure was the large quantity of cocaine involved in the crime. Subsequently, the Florida Supreme Court held in Atwaters v. State, 519 So.2d 611 (Fla.1988), that the quantity of drugs involved in a crime is not a valid reason for departure. See also State v. Stanley, 519 So.2d 613 (Fla.1988); State v. Koopman, 519 So.2d 613 (Fla.1988).
We therefore affirm the conviction for trafficking in cocaine, but vacate the sentence and remand with directions that Sanchez be sentenced to the minimum mandatory term of fifteen years in prison and assessed a $250,000 fine.
*1191AFFIRMED IN PART, REVERSED IN PART.
SCHOONOVER, A.C.J., and LEHAN, J., concur.